Exhibit 10.1

 

 

 

 

U.S. COLLATERAL AGREEMENT

 

 

made by

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

and certain of its Subsidiaries

 

 

in favor of

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Collateral Agent

 

 

Dated as of November 27, 2012

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1. DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

5

 

 

SECTION 2. [RESERVED]

6

 

 

SECTION 3. GRANT OF SECURITY INTEREST

6

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

7

4.1

Title; No Other Liens

7

4.2

Perfection Certificate

7

4.3

Perfected First Priority Liens

8

4.4

Jurisdiction of Organization; Chief Executive Office

8

4.5

Inventory and Equipment

8

4.6

Investment Property

8

4.7

Receivables

9

4.8

Contracts

9

4.9

Intellectual Property

9

4.10

Vehicles

10

4.11

Commercial Tort Claims

10

 

 

 

SECTION 5. COVENANTS

10

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

10

5.2

Maintenance of Insurance

10

5.3

[RESERVED]

11

5.4

Maintenance of Perfected Security Interest; Further Documentation

11

5.5

Changes in Name, etc.

11

5.6

Notices

11

5.7

Investment Property

11

5.8

Receivables

12

5.9

Contracts

12

5.10

Intellectual Property

13

5.11

Commercial Tort Claims

14

5.12

Vehicles

14

5.13

Intercompany Notes

14

5.14

Post-Closing Collateral Matters

14

 

 

 

SECTION 6. REMEDIAL PROVISIONS

14

6.1

Certain Matters Relating to Receivables

14

6.2

Communications with Obligors; Grantors Remain Liable

15

6.3

Pledged Stock

15

6.4

Proceeds to be Turned Over To Collateral Agent

16

6.5

Application of Proceeds

16

6.6

Code and Other Remedies

17

6.7

Registration Rights

17

6.8

Subordination

18

6.9

Deficiency

18

 

i

--------------------------------------------------------------------------------


 

6.10

Actions of Collateral Agent

18

 

 

 

SECTION 7. THE COLLATERAL AGENT

19

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

19

7.2

Duty of Collateral Agent

20

7.3

Execution of Financing Statements

20

7.4

Authority of Collateral Agent

20

 

 

 

SECTION 8. MISCELLANEOUS

21

8.1

Amendments in Writing

21

8.2

Notices

21

8.3

No Waiver by Course of Conduct; Cumulative Remedies

21

8.4

Enforcement Expenses; Indemnification

21

8.5

Successors and Assigns

22

8.6

Set-Off

22

8.7

Counterparts

22

8.8

Severability

22

8.9

Section Headings

22

8.10

Integration

22

8.11

GOVERNING LAW

22

8.12

Submission To Jurisdiction; Waivers

23

8.13

Acknowledgements

23

8.14

Additional Grantors

23

8.15

Releases

23

8.16

WAIVER OF JURY TRIAL

24

8.17

Permitted Additional Pari Passu Obligations

24

8.18

Intercreditor Agreements

24

 

 

 

EXHIBITS

 

 

 

Exhibit I

Form of Perfection Certificate

 

Exhibit II

Form of Copyright Security Agreement

 

Exhibit III

Form of Patent Security Agreement

 

Exhibit IV

Form of Trademark Security Agreement

 

Exhibit V

Form of Additional Pari Passu Joinder Agreement

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1

Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Perfection Matters

 

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

Schedule 7

Material Contracts and Required Consents

 

Schedule 8

Material Vehicles

 

Schedule 9

Commercial Tort Claims

 

 

ii

--------------------------------------------------------------------------------


 

U.S. COLLATERAL AGREEMENT

 

U.S. COLLATERAL AGREEMENT, dated as of November 27, 2012, made by each of the
signatories hereto, and together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Wells Fargo Bank,
National Association, as Collateral Agent (in such capacity, the “Collateral
Agent”) pursuant to the fifth supplemental indenture, dated as of November 27,
2012 (the “Fifth Supplemental Indenture”), to the base indenture dated as of
May 11, 2012 (the “Base Indenture”) as supplemented by that certain first
supplemental indenture thereto dated as of May 11, 2012 (the “First Supplemental
Indenture”) (the Fifth Supplemental Indenture, together with the Base Indenture
and the First Supplemental Indenture, as amended, supplemented or otherwise
modified from time to time, the “Indenture”), among Thompson Creek Metals
Company Inc. (the “Issuer”), the U.S. Trustee (as defined below), Valiant Trust
Company (the “Canadian Co-Trustee” and the “Canadian Collateral Agent”),  the
Collateral Agent and the Canadian Collateral Agent. The U.S. Trustee and the
Canadian Co-Trustee are together referred to herein as the “Trustees.”

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, the other Grantors and Wells Fargo Bank, National
Association, in its capacity as U.S. Trustee under the Indenture (the “U.S.
Trustee”), in connection with the execution and delivery of this Agreement,
entered into the Indenture, pursuant to which the Issuer is issuing $350,000,000
aggregate principal of 9.75% Senior Secured First Priority Notes due 2017
(together with any Additional Notes (as defined in the Indenture) issued under
the Indenture, the “Notes”);

 

WHEREAS, from time to time after the date hereof, the Issuer may, subject to the
terms and conditions of the Indenture and the Security Documents (as defined
herein), incur additional obligations (including Additional Notes issued under
the Indenture) constituting Permitted Additional Pari Passu Obligations (as
defined below), that the Issuer desires to secure by the Collateral and
Mortgaged Property on a pari passu basis with the Notes;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the Notes issued under the Indenture and Permitted
Additional Pari Passu Obligations will be used in part to enable the Issuer to
make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance and sale of the Notes and the incurrence of any Permitted Additional
Pari Passu Obligations; and

 

WHEREAS, it is a condition precedent to the issuance of the Notes and the
incurrence of any Permitted Additional Pari Passu Obligations that the Grantors
shall have executed and delivered this Agreement to the Collateral Agent for the
ratable benefit of the Secured Parties (as defined below);

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent to enter into the Indenture and to induce the holders to purchase the
Notes and to induce the Secured Parties in respect of any Permitted Additional
Pari Passu Obligations to enter into such arrangements, each Grantor hereby
agrees with the Collateral Agent, for the ratable benefit of the Secured
Parties, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1          Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Indenture
and Additional Pari Passu Agreements and used herein shall have the meanings
given to them in the Indenture and Additional Pari Passu Agreements, and the
following terms are used herein as defined in the New York UCC:  Accounts,
As-extracted Collateral, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.

 

--------------------------------------------------------------------------------


 

(b)           The following terms shall have the following meanings:

 

“Additional Pari Passu Agent” shall mean the Person appointed to act as trustee,
agent or representative for the holders of Permitted Additional Pari Passu
Obligations pursuant to any Additional Pari Passu Agreement.

 

“Additional Pari Passu Agreement” shall mean the indenture, credit agreement or
other agreement under which any Permitted Additional Pari Passu Obligations
(other than Additional Notes) are incurred and any notes, agreements or other
instruments representing such Permitted Additional Pari Passu Obligations.

 

“Additional Pari Passu Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit V hereto.

 

“Agreement”:  this U.S. Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or 6.4.

 

“Contracts”:  with respect to any Grantor, any contracts or other written
agreements of such Grantor, as the same may be amended, supplemented or
otherwise modified from time to time, including, without limitation, (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

 

“Control Agreement” means a securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Collateral Agent.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Default” or “Event of Default” shall mean a “default” or “event of default”
under the Indenture or any Additional Pari Passu Agreement.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement to be entered into among the Company, the Guarantors, the Trustees,
the Collateral Agents, on behalf of themselves and the holders of Notes, the
representative of any Permitted Additional Pari Passu Obligations (other than
Additional Notes), on behalf of itself and the lenders thereunder, as the same
may be amended, supplemented or modified from time to time substantially
consistent with the description under “Description of Notes—Security—First Lien
Intercreditor Agreement” in the Prospectus Supplement.

 

2

--------------------------------------------------------------------------------


 

“Guarantors”:  the collective reference to (i) each Grantor (other than the
Issuer) and (ii) the Issuer (only with respect to all obligations and
liabilities of the other Grantors which may arise under or in connection with
any Permitted Additional Pari Passu Obligations).

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Issuer or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

 

“Investment Property Issuer”:  the collective reference to each issuer of any
Investment Property.

 

“Issue Date” shall mean November 27, 2012.

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, hypothec, charge, security interest,
preference, priority or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC or PPSA (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of the Issuer and its subsidiaries
(other than Excluded Subsidiaries (as defined in the Indenture)), taken as a
whole or (b) the validity or enforceability of this Agreement or any of the
other Note Documents or the rights or remedies of the Collateral Agent, Trustees
or the Secured Parties hereunder or thereunder; provided that any change or
effect resulting from or arising out of ordinary course fluctuations in the
prices of molybdenum, gold or copper, in and of itself, shall not be deemed to
constitute a Material Adverse Effect.

 

“Material Contracts”: with respect to any Grantor, any contract or other written
agreement listed in Schedule 7.

 

“Material Vehicles”: each Vehicle with an individual book value in excess of
$100,000.

 

“Mortgage” shall mean fee and leasehold mortgages, charges, debentures, deeds of
trust or other similar instrument duly executed and acknowledged by the holder
of such interest in each Mortgaged Property, in favor of the Collateral Agent
for its benefit and the benefit of the Secured Parties, in proper form for
recording in the land records in the jurisdiction in which such Mortgaged
Property is located.

 

“Mortgaged Property” means, collectively, (i) each Real Property listed on
Schedule 5 of the Underwriting Agreement relating to the Notes and (ii) each
Real Property, if any, encumbered by a Mortgage delivered after the Issue Date
pursuant to the Indenture.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Note Documents”: the Note Guarantees, the Indenture and the Security Documents.

 

3

--------------------------------------------------------------------------------


 

“Note Obligations”: has the meaning specified in the Indenture and shall include
the collective reference to all obligations, including without limitation, all
the unpaid principal of and interest on the Notes and all other obligations and
liabilities of the Issuer and other Grantors (including, without limitation,
interest accruing at the then applicable rate provided in the Indenture after
the maturity of the Notes and interest accruing at the then applicable rate
provided in the Indenture after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Issuer, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Collateral Agent, Canadian Collateral Agent,
U.S. Trustee, Canadian Co-Trustee or any holder of Notes, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Indenture, this Agreement, the other Note Documents, or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the Collateral Agent, Canadian Collateral Agent,
U.S. Trustee, Canadian Co-Trustee or to the holders of Notes that are required
to be paid by the Issuer and other Grantors pursuant to the terms of any of the
foregoing agreements).

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all rights under any written agreements providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Perfection Certificate”: a certificate substantially in the form of Exhibit I
hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Issuer.

 

“Permitted Additional Pari Passu Obligations”  shall mean obligations secured by
a Lien on the Collateral and entered into in compliance with Section 8.17
hereof.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor (other than promissory notes
having an original principal balance of less than $1,000,000, promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and Intercompany Notes).

 

“Pledged Stock”:  the shares of capital stock listed on Schedule 2 (the “Capital
Stock”), together with any other shares, stock certificates, options, interests
or rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Prospectus Supplement” means the prospectus supplement, dated November 16,
2012, relating to the sale of the Notes.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

4

--------------------------------------------------------------------------------


 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Secured Obligations” means (i) the Notes Obligations and (ii) any principal,
premium, interest (including any interest accruing subsequent to the filing of a
petition in bankruptcy, reorganization or similar proceeding at the rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable state, federal or foreign law),
penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and banker’s acceptances), damages
and other liabilities, and guarantees of payment of such principal, interest,
penalties, fees, indemnifications, reimbursements, damages and other
liabilities, payable under any Additional Pari Passu Agreement and other
documentation relating to any other Permitted Additional Pari Passu Obligations.

 

“Secured Parties”:  the collective reference to the Collateral Agent, the
Canadian Collateral Agent, the U.S. Trustee, the Canadian Co-Trustee, each
Additional Pari Passu Agent, the holders of Notes and each holder of Additional
Pari Passu Obligations that constitute Secured Obligations.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Security Documents” means this Agreement, the First Lien Intercreditor
Agreement and all of the security agreements, pledges, collateral assignments,
mortgages, charges, demand debentures, deeds of trust, debentures, trust deeds
or other instruments evidencing or creating or purporting to create any security
interests in favor of the Collateral Agents for their benefit and for the
benefit of the Trustees and the holders of the Notes and the holders of any
Permitted Additional Pari Passu Obligations, in all or any portion of the
Collateral, as amended, modified, restated, supplemented or replaced from time
to time.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any rights under any written agreement providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title of any state and, in any
event including, without limitation, the Material Vehicles listed on Schedule 8
and all tires and other appurtenances to any of the foregoing.

 

1.2          Other Definitional Provisions.

 

(a)           The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.  [RESERVED]

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Secured Obligations:

 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Contracts;

 

(d)           all Deposit Accounts;

 

(e)           all Documents (other than title documents with respect to
Vehicles);

 

(f)            all Equipment;

 

(g)           all Fixtures;

 

(h)           all General Intangibles;

 

(i)            all Instruments;

 

(j)            all Intellectual Property;

 

(k)           all Inventory;

 

(l)            all Investment Property;

 

(m)          all Letter-of-Credit Rights;

 

(n)           all  As-Extracted Collateral;

 

(o)           upon the making of a request by the Collateral Agent pursuant to
Section 5.12 hereof, all Vehicles and title documents with respect to Vehicles;

 

(p)           all Commercial Tort Claims set forth on Schedule 9;

 

(q)           all other Goods and other property not otherwise described (except
for any property specifically excluded from any clause in this section above,
and any property specifically excluded from any defined term used in any clause
of this section above);

 

(r)            all books and records pertaining to the Collateral; and

 

(s)            to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

6

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that the grant of a security interest
therein (A) is prohibited by any requirements of law of a governmental
authority, (B) requires a consent not obtained of any governmental authority
pursuant to such requirement of law, (C) is prohibited by, or constitutes a
breach or default under or results in the termination of or requires any consent
not obtained under, any contract, license, agreement instrument or other
document evidencing or giving rise to such property or, in the case of Capital
Stock of a non-Wholly Owned Subsidiary, any applicable shareholder or similar
agreement, except to the extent that the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, (ii) relates to Equipment owned by
any Grantor that is subject to a purchase money Lien or a capital lease which is
permitted by the Indenture and any Additional Pari Passu Agreements if the
contract or other agreement in which such Lien is granted (or in the
documentation providing for such capital lease) prohibits or requires the
consent of any Person as a condition to the creation of any other Lien on such
Equipment, or (iii) is in proceeds and products of any and all of the assets
described in clauses (i) and (ii) above only to the extent that such proceeds
and products would constitute property or assets of the type described in
clauses (i) or (ii).

 

In addition, notwithstanding anything herein to the contrary, in the event that
Rule 3-16 of Regulation S-X under the Securities Act requires (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would require) the filing with the SEC (or any other governmental
agency) of separate financial statements of any Grantor that is a Subsidiary of
the Issuer due to the fact that such Subsidiary’s Capital Stock or other
securities of such Grantor secure the Notes and/or Permitted Additional Pari
Passu Obligations affected thereby, then the Capital Stock and such other
securities of such Grantor will automatically be deemed not to be part of the
Collateral securing the Notes and/or Permitted Additional Pari Passu Obligations
affected thereby but only to the extent necessary to not be subject to such
requirement, only for so long as required to not be subject to such requirement
and only with respect to Obligations affected thereby.

 

In the event that Rule 3-16 of Regulation S-X under the Securities Act is
amended, modified or interpreted by the Securities and Exchange Commission
(“SEC”) to permit (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would permit) such Grantor’s Capital
Stock and other securities to secure the Notes and/or Permitted Additional Pari
Passu Obligations in excess of the amount then pledged without the filing with
the SEC (or any other governmental agency) of separate financial statements of
such Grantor, then the Capital Stock and other securities of such Grantor will
automatically be deemed to be a part of the Collateral for the relevant Notes
and/or Permitted Additional Pari Passu Obligations but only to the extent
necessary to not be subject to any such financial statement requirement.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

 

4.1          Title; No Other Liens.  Except for the security interest granted to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Indenture and any Additional Pari Passu Agreements, such Grantor owns each item
of the Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Indenture
and any Additional Pari Passu Agreements.  For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor.  For purposes of this Agreement and the other Note Documents and
Additional Pari Passu Agreements, such licensing activity shall not constitute a
“Lien” on such Intellectual Property.  Each of the Collateral Agent and each
Secured Party understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Collateral Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

 

4.2          Perfection Certificate.  The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete as of

 

7

--------------------------------------------------------------------------------


 

the Issue Date.  The Grantor shall promptly update the Perfection Certificate
upon any changes to the information set forth therein.  Absent any changes, the
Grantor shall provide a confirmation in writing to the Collateral Agent on an
annual basis on each anniversary of this Agreement.

 

4.3          Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) constitute valid perfected security interests in
all of the Collateral in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
subject, for the following Collateral, to the occurrence of the following: 
(i) in the case of all Collateral in which a security interest may be perfected
by filing a financing statement under the Uniform Commercial Code, the
completion of the filings and other actions specified on Schedule 3, (ii) with
respect to any deposit account, completion of actions necessary to enable the
Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, (iii) in the case of all
Copyrights, Trademarks and Patents for which Uniform Commercial Code  filings
are insufficient, all appropriate filings having been made with the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable, (iv) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a contractual obligation granting
control to Collateral Agent over such letter-of-credit rights, (v) in the case
of electronic chattel paper, the completion of all steps necessary to grant
control to Collateral Agent over such electronic chattel paper and (vi) in the
case of Vehicles, the actions required under Section 5.12(b) and are prior to
all other Liens on the Collateral in existence on the date hereof except for
Liens permitted to exist on the Collateral by the Indenture and any Additional
Pari Passu Agreements.

 

4.4          Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.  Such Grantor has furnished to the
U.S. Trustee and Collateral Agent a certified charter, certificate of
incorporation or other organization document and long-form good standing
certificate as of a date which is recent to the date hereof.

 

4.5          Inventory and Equipment.  On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5.

 

4.6          Investment Property.

 

(a)           All shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Investment Property Issuer owned by such Grantor.

 

(b)           All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.

 

(c)           To the knowledge of each Grantor, each of the Pledged Notes
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(d)           Such Grantor is the record and beneficial owner of the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement and any Liens permitted under Section 4.11 of the Indenture.

 

(e)           Each Grantor represents and warrants that all certificates,
agreements or instruments representing or evidencing the Pledged Stock and any
Instrument, Certificated Security or Chattel Paper evidencing Collateral in
existence on the date hereof have been delivered to the Collateral Agent in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that the Collateral Agent has
a perfected first priority security interest therein.

 

8

--------------------------------------------------------------------------------


 

4.7          Receivables.

 

(a)           No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper in excess of
$1,000,000 which has not been delivered to the Collateral Agent.

 

(b)           None of the obligors on any Receivable with an invoice amount in
excess of $5,000,000 is a Governmental Authority.

 

(c)           The amounts represented by such Grantor to the Secured Parties
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate in all material respects as of the date presented.

 

4.8          Contracts.

 

(a)           Except as provided in Schedule 7, no consent of any party (other
than such Grantor) to any Material Contract is required, or purports to be
required on the date hereof, in connection with the execution, delivery and
performance of this Agreement, except as has been obtained.

 

(b)           Each Material Contract is in full force and effect and constitutes
a valid and legally enforceable obligation of the parties thereto, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

(c)           No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Material Contracts by any party thereto other than those which have been duly
obtained, made or performed, are in full force and effect and do not subject the
scope of any such Material Contract to any material adverse limitation, either
specific or general in nature.

 

(d)           Neither such Grantor nor (to such Grantor’s knowledge) any of the
other parties to the Material Contracts is in default in the performance or
observance of any of the terms thereof in any manner that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(e)           The right, title and interest of such Grantor in, to and under the
Material Contracts are not subject to any defenses, offsets, counterclaims or
claims that, in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

(f)            Such Grantor has delivered to the Collateral Agent a complete and
correct copy of each Material Contract, including all amendments, supplements
and other modifications thereto.

 

(g)           No amount payable to such Grantor under or in connection with any
Material Contract is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Collateral Agent.

 

(h)           None of the parties to any Contract involving an amount in excess
of $5,000,000 is a Governmental Authority.

 

4.9          Intellectual Property.

 

(a)           Schedule 6 lists all registered Intellectual Property owned by
such Grantor in its own name on the date hereof.

 

(b)           On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, and has not been abandoned and, to the
knowledge of such Grantor, its material Intellectual Property does not infringe
the intellectual property rights of any other Person.

 

9

--------------------------------------------------------------------------------


 

(c)           Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any material Intellectual Property in any respect that
could reasonably be expected to have a Material Adverse Effect.

 

(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any material Intellectual Property.

 

4.10        Vehicles.  Schedule 8 is a complete and correct list of all Material
Vehicles owned by such Grantor on the date hereof.

 

4.11        Commercial Tort Claims.

 

(a)           On the date hereof, except to the extent listed in Schedule 9
hereto, no Grantor has rights in any Commercial Tort Claim with potential value
in excess of $1,000,000.

 

(b)           Upon the filing of the financing statements specified on Schedule
3, the security interest granted in the Commercial Tort Claim listed in Schedule
9 will constitute a valid perfected security interest in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase
such Collateral from Grantor, which security interest shall be prior to all
other Liens on such Collateral except for unrecorded liens permitted by the
Indenture and any Additional Pari Passu Agreements which have priority over the
Liens on such Collateral by operation of law.

 

SECTION 5.  COVENANTS

 

Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until the Secured
Obligations shall have been paid in full (other than contingent obligations not
then due and payable) and, no letter of credit shall be outstanding under any
Additional Pari Passu Agreements (unless the outstanding amount of the letter of
credit obligations related thereto has been cash collateralized in an amount and
manner satisfactory to the relevant issuing lender) and the commitments under
any Additional Pari Passu Agreements shall have terminated:

 

5.1          Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
delivered to the Collateral Agent within 4 Business Days, duly indorsed, to be
held as Collateral pursuant to this Agreement.

 

5.2          Maintenance of Insurance.

 

(a)           Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory and Equipment and
Vehicles against loss by fire, explosion, theft and such other casualties  as
are usually insured against in the same general area by companies engaged in the
same or a similar business and owning similar properties, or as may otherwise be
reasonably satisfactory to the Collateral Agent and (ii) insuring such Grantor,
the Collateral Agent and other Secured Parties against liability for personal
injury and property damage relating to such Inventory and Equipment and Vehicles
such policies to be in such form and amounts and having such coverage as may be
usual and customary for companies in the same general area engaged in the same
or a similar business and owning similar properties.

 

(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Collateral Agent of
written

 

10

--------------------------------------------------------------------------------


 

notice thereof, (ii) name the Collateral Agent as insured party or loss payee
and (iii) include a breach of warranty clause.

 

5.3          INTENTIONALLY OMITTED

 

5.4          Maintenance of Perfected Security Interest; Further Documentation.

 

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever (except as otherwise permitted
under the Note Documents and any Additional Pari Passu Agreements).

 

(b)           At any time and from time to time and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as may be necessary or as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property, Deposit
Accounts, Letter-of-Credit Rights and any other relevant Collateral, taking any
actions necessary to enable the Collateral Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.

 

5.5          Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Collateral Agent and delivery to the Collateral
Agent of all additional authorized financing statements and other documents
necessary to maintain the validity, perfection and priority of the security
interests provided for herein, (i) change its jurisdiction of organization or
the location of its chief executive office or sole place of business or
principal residence from that referred to in Section 4.4 or (ii) change its name
or organizational identification number.

 

5.6          Notices.  Such Grantor will notify the Collateral Agent in writing
promptly, in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or Liens
permitted under the Indenture and any Additional Pari Passu Agreements) on any
of the Collateral which would adversely affect the ability of the Collateral
Agent to exercise any of its remedies hereunder; and

 

(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.7          Investment Property.

 

(a)           If such Grantor shall become entitled to receive or shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Capital Stock of any
Investment Property Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Collateral Agent and the other Secured Parties, hold the same in trust for the
Collateral Agent and the other Secured Parties and deliver the same forthwith to
the Collateral Agent in the form received, duly indorsed by such Grantor to the
Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor, to be held by the
Collateral Agent, subject to the terms hereof, as additional collateral security
for the Secured Obligations.  Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Investment Property Issuer
shall be paid over to the Collateral Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Investment Property

 

11

--------------------------------------------------------------------------------


 

Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations.  If any
sums of money or property so paid or distributed in respect of the Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Collateral Agent and the other Secured Parties
segregated from other funds of such Grantor, as additional collateral security
for the Secured Obligations.

 

(b)           Without the prior written consent of the Collateral Agent or
except as otherwise permitted under the Indenture and any Additional Pari Passu
Agreements, such Grantor will not (i) vote to enable, or take any other action
to permit, any Investment Property Issuer to issue any Capital Stock of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any Capital Stock of any nature of any Investment
Property Issuer, (ii) except to the extent permitted by the terms of the
Indenture and any Additional Pari Passu Agreements sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Indenture and any Additional Pari Passu Agreements),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or (iv) except to the extent permitted by the terms of the
Indenture and any Additional Pari Passu Agreements enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof.

 

(c)           In the case of each Grantor which is an Investment Property
Issuer, such Investment Property Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Investment Property issued by it and
will comply with such terms insofar as such terms are applicable to it, (ii) it
will notify the Collateral Agent promptly in writing of the occurrence of any of
the events described in Section 5.7(a) or Section 5.7(b) with respect to the
Investment Property issued by it and (iii) the terms of Sections 6.3(b) and 6.7
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.3(b) or 6.7 with respect to the Investment
Property issued by it.

 

5.8          Receivables.

 

(a)           Other than in the ordinary course of business or otherwise
pursuant to sound business judgment, such Grantor will not (i) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.

 

(b)           Such Grantor will promptly deliver to the Collateral Agent a copy
of each material demand, notice or document received by it that questions or
calls into doubt the validity or enforceability of more than 10% of the
aggregate amount of the then outstanding Receivables.

 

5.9          Contracts.  Other than in the ordinary course of business or
otherwise pursuant to sound business judgment that is consistent with actions of
companies engaged in businesses similar to those engaged in by the Issuer and
its Subsidiaries, such Grantor:

 

(a)           will perform and comply in all material respects with all its
obligations under the Material Contracts;

 

(b)           will not amend, modify, terminate or waive any provision of any
Material Contract in any manner which could reasonably be expected to materially
adversely affect the value of such Material Contract as Collateral;

 

(c)           will exercise promptly and diligently each and every material
right which it may have under each Material Contract (other than any right of
termination); and

 

12

--------------------------------------------------------------------------------


 

(d)           will promptly deliver to the Collateral Agent a copy of each
material demand, notice or document received by it relating in any way to any
Material Contract that questions the validity or enforceability of such Material
Contract.

 

5.10        Intellectual Property.

 

(a)           Such Grantor (either itself or through licensees) will
(i) continue to use each material Trademark in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain the
quality of products and services offered under such Trademark at least in a
manner substantially consistent with past business practices, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Collateral Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

 

(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(c)           Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise
impaired.  Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of the Copyrights may fall into the public domain.

 

(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(e)           Such Grantor will notify the Collateral Agent in writing
immediately if it knows that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

 

(f)            Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs.  Such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers necessary to evidence the Collateral Agent’s and the Secured Parties’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 

(g)           Such Grantor will take all reasonable (taking into account the
economic value) and necessary steps, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

(h)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic

 

13

--------------------------------------------------------------------------------


 

value, promptly notify the Collateral Agent after it learns thereof and, to the
extent it determines it to be reasonable to do so, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

5.11        Commercial Tort Claims.  If such Grantor shall obtain an interest in
any Commercial Tort Claim with a potential value in excess of $1,000,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation reasonably acceptable to the Collateral Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

 

5.12        Vehicles.

 

(a)           No Vehicle shall be removed from the state which has issued the
certificate of title/ownership therefor for a period in excess of four months.

 

(b)           Within 30 days after the date hereof, and, with respect to any
Material Vehicles acquired by such Grantor subsequent to the date hereof, within
30 days after the date of acquisition thereof, all applications for certificates
of title/ownership indicating the Collateral Agent’s first priority security
interest in the Material Vehicle covered by such certificate, and any other
necessary documentation, shall be filed by the applicable Grantor in each office
in each jurisdiction which the Collateral Agent shall deem advisable to perfect
its security interests in the Material Vehicles.

 

5.13        Intercompany Notes.

 

(a)           At any time after the occurrence and during the continuance of a
Default or Event of Default, the Issuer shall deliver to the Collateral Agent
each Intercompany Note.

 

(b)           No Grantor shall transfer, deliver or otherwise provide any
Intercompany Note to any Person other than a Grantor or the Collateral Agent.

 

5.14        Post-Closing Collateral Matters.  In the event that any Permitted
Additional Pari Passu Obligations are incurred following the Issue Date, the
Grantors shall notify the Collateral Agent thereof in writing and take all such
action as may be reasonably required to amend each then existing Mortgage in
order to appropriately ensure that such Permitted Additional Pari Passu
Obligations are secured equally and ratably with the Secured Obligations under
the Indenture.

 

Neither the Collateral Agent nor the Trustees undertakes any responsibility
whatsoever to determine whether any of the foregoing covenants in this
Section 5.14 have been satisfied, and neither shall have any liability
whatsoever arising out of the failure of the Issuer or any of the Grantors to
satisfy such post-closing requirements, other than to take receipt of the
Officers’ Certificate described in the next sentence.  Within 90 days of the
date of incurrence of any Permitted Additional Pari Passu Obligations, the
Issuer shall deliver to the Collateral Agent and the Trustees an Officers’
Certificate (upon which the Trustees and Collateral Agent shall be fully
protected in relying), certifying that the post-closing covenants set forth in
Section 5.14 have been satisfied.

 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Receivables.

 

(a)           The Collateral Agent shall have the right (but not the
obligation), no more than one time in any 12 month period but at any time or
times as Collateral Agent deems reasonably necessary after the occurrence and
during the continuance of a Default or an Event of Default, to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications.  No more than one time in any 12 month
period but more frequently as the Collateral Agent may reasonably required after
the occurrence and during the continuance of a Default or an Event of Default,
upon the Collateral Agent’s reasonable request and at the expense of the
relevant Grantor, such Grantor shall cause independent public

 

14

--------------------------------------------------------------------------------


 

accountants or others satisfactory to the Collateral Agent to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Receivables.

 

(b)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables; provided, that the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within three Business Days) deposited by such Grantor in the
form received, duly indorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the other Secured Parties only as provided in Section 6.5, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties, segregated from other funds of
such Grantor.  Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

 

(c)           At the Collateral Agent’s request at any time after the occurrence
and during the continuance of a Default or Event of Default, each Grantor shall
deliver to the Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

6.2          Communications with Obligors; Grantors Remain Liable.

 

(a)           The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables and parties to the
Contracts to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Receivables or Contracts.

 

(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Collateral Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Collateral Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Collateral Agent nor any other Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt the Collateral Agent or any other Secured Party of any payment relating
thereto, nor shall the Collateral Agent or any other Secured Party be obligated
in any manner to perform any of the obligations of any Grantor under or pursuant
to any Receivable (or any agreement giving rise thereto) or Contract, to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3          Pledged Stock.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(a), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Investment Property Issuer and consistent with past practice, to the
extent not prohibited in the Indenture and any Additional Pari Passu Agreements,
and to exercise all voting and corporate or other organizational rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate or other organizational right exercised or other action taken
which would be inconsistent with or result in

 

15

--------------------------------------------------------------------------------


 

any violation of any provision of the Indenture, any Additional Pari Passu
Agreements, this Agreement or any other Note Document.

 

(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Secured
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Investment Property
Issuer or Investment Property Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Investment Property Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

(c)           Each Grantor hereby authorizes and instructs each Investment
Property Issuer of any Investment Property pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Collateral Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Investment Property Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Collateral
Agent.

 

6.4          Proceeds to be Turned Over To Collateral Agent.  In addition to the
rights of the Collateral Agent and other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Collateral Agent and other Secured Parties, segregated from other funds
of such Grantor, and shall, forthwith upon receipt by such Grantor, be turned
over to the Collateral Agent in the form received by such Grantor (duly indorsed
by such Grantor to the Collateral Agent).  All Proceeds received by the
Collateral Agent hereunder shall be held by the Collateral Agent in a Collateral
Account maintained under its sole dominion and control.  All Proceeds while held
by the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the Collateral Agent and other Secured Parties) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

6.5          Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral
or Mortgaged Property, whether or not held in any Collateral Account, and any
proceeds of any Note Guarantee, in payment of the Secured Obligations in the
following order:

 

First, to pay incurred and unpaid fees and expenses of the Collateral Agent in
its capacity as such pursuant to the terms of the Note Documents and any
Additional Pari Passu Debt Agreements and incurred and unpaid fees and expenses
of the Trustees in its capacity as such pursuant to the terms of the Note
Documents and any Additional Pari Passu Agent pursuant to the terms of the
applicable Additional Pari Passu Agreements;

 

Second, to the Trustees and the representatives of any class of Permitted
Additional Pari Passu Obligations, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the

 

16

--------------------------------------------------------------------------------


 

Secured Obligations then due and owing and remaining unpaid to the Secured
Parties in accordance with the terms of the Indenture and Additional Pari Passu
Agreements, as applicable;

 

Third, any balance remaining after the Secured Obligations shall have been paid
in full, provided no letters of credit shall be outstanding under any Additional
Pari Passu Agreements (unless the outstanding amount of the letter of credit
obligations related thereto has been cash collateralized in an amount and manner
satisfactory to the relevant issuing lender) and all commitments under any
Additional Pari Passu Agreements shall have terminated, shall be paid over to
the Issuer or to whomsoever may be lawfully entitled to receive the same.

 

In making the determination and allocations required by this Section 6.5, the
Collateral Agent may conclusively rely upon information supplied by the
applicable Additional Pari Passu Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to such Additional Pari
Passu Obligations and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information.

 

6.6          Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC or any other applicable law.  Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the fullest extent permitted by a Requirement of
Law), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any other Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  The Collateral Agent or any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
Each Grantor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere.  The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, after deducting all costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in such order as the
Collateral Agent may elect, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

6.7          Registration Rights.

 

(a)           If the Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
opinion of the Collateral Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Investment Property
Issuer thereof to (i) execute and deliver, and cause the directors and officers
of such Investment Property Issuer to execute and deliver, all such instruments
and documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the

 

17

--------------------------------------------------------------------------------


 

Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Collateral Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Act and
the rules and regulations of the Securities and Exchange Commission applicable
thereto.  Each Grantor agrees to cause such Investment Property Issuer to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Collateral Agent shall designate and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act.

 

(b)           Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Investment Property Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Investment Property Issuer
would agree to do so.

 

Each Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may be necessary to make such sale or sales of all or any portion
of the Pledged Stock pursuant to this Section 6.7 valid and binding and in
compliance with any and all other applicable Requirements of Law.  Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Collateral Agent and other
Secured Parties, that the Collateral Agent and other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Indenture and any Additional Pari Passu Agreements.

 

6.8          Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Collateral Agent, all Indebtedness owing by it to any Subsidiary
of the Issuer shall be fully subordinated to the final payment in full in cash
of such Grantor’s Obligations.

 

6.9          Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any other Secured Party to collect such deficiency.

 

6.10        Actions of Collateral Agent.  The Controlling Representative shall
direct the Collateral Agent in exercising any right, power, discretionary duty
or other remedy available to the Collateral Agent under this Agreement or any
Security Document and the other Secured Parties shall not have a right to take
any actions with respect to the Collateral.  If the Collateral Agent shall not
have received appropriate instruction within 10 days of a request therefor from
the Controlling Representative (or such shorter period as reasonably may be
specified in such notice or as may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking such action as it
shall deem to be in the best interests of the Secured Parties and the Collateral
Agent shall have no liability to any Person for such action or inaction. 
“Controlling Representative” shall mean the applicable Trustees or Additional
Pari Passu Agent representing the series of Indebtedness secured hereby with the
greatest outstanding aggregate principal amount.  The Collateral Agent shall
conclusively rely on any direction received from the Controlling Representative
without any independent investigation whatsoever.

 

18

--------------------------------------------------------------------------------


 

SECTION 7.  THE COLLATERAL AGENT

 

7.1                               Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Collateral Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 

(i)                  in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or Contract or with respect to any other Collateral or Mortgaged
Property and file any claim or take any other action or proceeding in any court
of law or equity or otherwise deemed appropriate by the Collateral Agent for the
purpose of collecting any and all such moneys due under any Receivable or
Contract or with respect to any other Collateral or Mortgaged Property whenever
payable;

 

(ii)               in the case of any Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers necessary to evidence the Collateral Agent’s and the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)            pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)           execute, in connection with any sale provided for in Section 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)              (1)  direct any party liable for any payment under any of the
Collateral or Mortgaged Property to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;  (2)   ask or demand for, collect, and receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Collateral or Mortgaged
Property;  (3)   sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral or Mortgaged Property;  (4) commence and prosecute any suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral or Mortgaged Property; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral or
Mortgaged Property; (6) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Collateral Agent may reasonably deem appropriate; (7) assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral or Mortgaged Property as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s reasonable expense, at any time, or from time to time, all acts and
things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral or Mortgaged Property and the Collateral Agent’s and
the Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

19

--------------------------------------------------------------------------------


 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

 

(c)                                  The reasonable expenses (including
attorneys’ fees and expenses) of the Collateral Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the default rate under the Indenture, from
the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

7.2                               Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral or Mortgaged Property in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account.  The Collateral Agent shall have no responsibility to determine the
sufficiency of the Collateral or the validity of its security interest in the
Collateral.  Neither the Collateral Agent, nor any other Secured Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or Mortgaged
Property or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral or Mortgaged Property upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or Mortgaged Property or any part thereof.  The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral or Mortgaged Property and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers.  Neither the Collateral Agent and any other Secured Parties nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

7.3                               Execution of Financing Statements.  Pursuant
to any applicable law, each Grantor authorizes the Collateral Agent to file or
record financing statements and other filings (including fixture filings and
As-Extracted Collateral filings) or recording documents or instruments with
respect to the Collateral or Mortgaged Property without the signature of such
Grantor in such form and in such offices as the Collateral Agent determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement.  Each Grantor authorizes the Collateral Agent to use the collateral
description “all personal property” in any such financing statements.  Each
Grantor hereby ratifies and authorizes the filing by the Collateral Agent of any
financing statement with respect to the Collateral or Mortgaged Property made
prior to the date hereof.  Notwithstanding the foregoing authorizations, in no
event shall the Collateral Agent or the Trustees be obligated to prepare or file
any financing statements whatsoever, or to maintain the perfection of the
security interest granted hereunder.  Each Grantor agrees to prepare, record and
file, at its own expense, financing statements (and amendments or continuation
statements when applicable) with respect to the Collateral now existing or
hereafter created meeting the requirements of applicable law in such manner and
in such jurisdictions as are necessary to perfect and maintain perfected the
Collateral, and to deliver a file stamped copy of each such financing statement
or other evidence of filing to the Collateral Agent.

 

7.4                               Authority of Collateral Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Indenture or other applicable Additional
Pari Passu Agreements, the First Lien Intercreditor Agreement, the Junior Lien
Intercreditor Agreement (as defined in the Indenture), the Royal Gold
Intercreditor Agreement (as defined in the Indenture), any Deferred Revenue
Financing Arrangement Intercreditor

 

20

--------------------------------------------------------------------------------


 

Agreement (as defined in the Indenture) and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

7.5                               Reliance by Collateral Agent.  Whenever
reference is made in this Agreement to any action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that in all cases the Collateral Agent
shall be fully justified in failing or refusing to take any such action under
this Agreement if it shall not have received such written direction from the
Controlling Representative, as it deems appropriate.  This provision is intended
solely for the benefit of the Collateral Agent and its successors and permitted
assigns and is not intended to and will not entitle the other parties hereto to
any defense, claim or counterclaim, or confer any rights or benefits on any
party hereto.

 

SECTION 8.  MISCELLANEOUS

 

8.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Article 9 of the Indenture and any comparable
provision of each other Additional Pari Passu Agreement.  The Collateral Agent
shall be entitled to receive an Opinion of Counsel and Officers’ Certificate
stating that such amendment, modification, supplement or waiver is authorized or
permitted by the Indenture, this Agreement, the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement (as defined in the
Indenture), the Royal Gold Intercreditor Agreement (as defined in the
Indenture), any Deferred Revenue Financing Arrangement Intercreditor Agreement
(as defined in the Indenture) and any Additional Pari Passu Agreement, and that
all conditions precedent to the execution of such have been satisfied.

 

8.2                               Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in the Indenture; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1 and notices hereunder to any Additional Pari
Passu Agent shall be addressed to it at the address set forth in the applicable
Additional Pari Passu Joinder Agreement.

 

8.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 8.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Collateral Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

8.4                               Enforcement Expenses; Indemnification

 

(a)                                 Each Grantor agrees to pay or reimburse each
Secured Party and the Collateral Agent for all its reasonable out-of-pocket
costs and expenses incurred in collecting against such Guarantor under its Note
Guarantee, and each Guarantor agrees to pay, or reimburse Collateral Agent and
each Secured Party for all its reasonable out-of-pocket costs and expenses
incurred in connection with enforcing or preserving any rights under this
Agreement and the other Note Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated reasonable fees and expenses of in-house counsel) to
each Secured Party and of counsel to the Collateral Agent.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or Mortgaged Property or in connection
with any of the transactions contemplated by this Agreement.

 

(c)                                  Each Grantor agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Issuer would be required to do so pursuant to the
Indenture or Additional Pari Passu Agreements.

 

(d)                                 The agreements in this Section 8.4 shall
survive repayment of the Secured Obligations and all other amounts payable under
the Indenture or Additional Pari Passu Agreements and the other Note Documents
and the resignation or removal of the Collateral Agent.

 

8.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Collateral Agent and other Secured Parties and their
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent.

 

8.6                               Set-Off.  During the continuance of an Event
of Default, in addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such Grantor.  Each Secured Party agrees promptly to notify the
relevant Grantor and the Collateral Agent after any such application made by
such Secured Party, provided that the failure to give such notice shall not
affect the validity of such application.

 

8.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

8.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

8.10                        Integration.  This Agreement and the other Note
Documents and the Additional Pari Passu Agreements represent the agreement of
the Grantors, the Collateral Agent and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any the Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Note Documents and the Additional Pari Passu
Agreements.

 

8.11                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

22

--------------------------------------------------------------------------------


 

8.12                        Submission To Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Note
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor at its address referred to in Section 8.2 or at such other address
of which the Collateral Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

8.13                        Acknowledgements.  Each Grantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement, the other Note Documents
and Additional Pari Passu Agreements to which it is a party;

 

(b)                                 neither the Collateral Agent nor any other
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Agreement, any of the other Note Documents or
any Additional Pari Passu Agreement, and the relationship between the Grantors,
on the one hand, and the Collateral Agent and the Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)                                  no joint venture is created hereby or by
the other Note Documents and Additional Pari Passu Agreements or otherwise
exists by virtue of the transactions contemplated hereby among the Secured
Parties or among the Grantors and the Secured Parties.

 

8.14                        Additional Grantors.  Each Subsidiary of the Issuer
that is required to become a party to this Agreement pursuant to the Indenture
or Additional Pari Passu Agreements shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.  The execution and delivery of such
Assumption Agreement shall not require the consent of any Grantor hereunder. 
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

8.15                        Releases.

 

When all the Secured Obligations have been paid in full (other than contingent
liabilities not then due and payable), this Agreement shall terminate.  The
Liens securing the Notes Obligations will be released, in whole or in part, as
provided in the Indenture; provided that the Issuer shall have delivered to the
Collateral Agent, at least ten Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Issuer stating that such transaction is in

 

23

--------------------------------------------------------------------------------


 

compliance with the Indenture and the other Note Documents.  The Liens securing
Permitted Additional Pari Passu Obligations of any series will be released, in
whole or in part, as provided in the Additional Pari Passu Agreement governing
such obligations; provided that the Issuer shall have delivered to the
Collateral Agent, at least ten Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Issuer stating that such transaction is in compliance with
the Additional Pari Passu Agreements.  At the request and sole expense of any
Grantor following any such termination, the Collateral Agent shall deliver to
such Grantor any Collateral or Mortgaged Property held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.  The Collateral
Agent shall have no liability whatsoever for any action or inaction taken in
reliance on any Grantor’s written request for release under this Section 8.15.

 

8.16                        WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

8.17                        Permitted Additional Pari Passu Obligations.  On or
after the Issue Date, the Issuer may from time to time designate additional
obligations as Permitted Additional Pari Passu Obligations by delivering to the
Collateral Agent, the Trustees and each Additional Pari Passu Agent (a) a
certificate signed by the chief financial officer of the Issuer (i) identifying
the obligations so designated and the aggregate principal amount or face amount
thereof, stating that such obligations are designated as “Permitted Additional
Pari Passu Obligations” for purposes hereof, (ii) representing that such
designation complies with the terms of the Indenture and each then extant
Additional Pari Passu Agreement, (iii) specifying the name and address of the
Additional Pari Passu Agent for such obligations (if other than the Trustees)
and (iv) stating that the Grantors have complied with their obligations under
Section 5; (b) except in the case of Additional Notes, a fully executed
Additional Pari Passu Joinder Agreement (in the form attached as Exhibit V
hereto) and a fully excuted joinder agreement to the First Lien Intercreditor
Agreement  and (c) an Officers’ Certificate to the effect that the designation
of such obligations as “Permitted Additional Pari Passu Obligations” does not
violate the terms of the Indenture and each then extant Additional Pari Passu
Agreement (upon which the Collateral Agent may conclusively and exclusively
rely).

 

Notwithstanding the delivery of the Additional Pari Passu Joinder Agreement set
forth above, the Collateral Agent shall not be obligated to act as Collateral
Agent for any New Secured Parties (as such term is defined in Exhibit V hereto)
whatsoever or to execute any document whatsoever (including any agency
agreement) if in the sole judgment of the Collateral Agent doing so would
impose, purport to impose or might reasonably be expected to impose upon the
Collateral Agent any obligation or liability for which the Collateral Agent is
not in its sole discretion fully protected. In no event shall the Collateral
Agent be subject to any document that it has not executed.  The Additional Pari
Passu Joinder Agreement shall not be effective until it has been accepted in
writing by the Collateral Agent.

 

8.18                        Intercreditor Agreements.  Notwithstanding anything
herein to the contrary, the Lien and security interest granted to the Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the provisions of the Royal Gold
Intercreditor Agreement (as defined in the Indenture) and any First Lien
Intercreditor Agreement, Junior Lien Intercreditor Agreement (as defined in the
Indenture) or Deferred Revenue Financing Arrangement Intercreditor Agreement (as
defined in the Indenture) (each an “Intercreditor Agreement”) entered into after
the Issue Date. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, so long as such Intercreditor
Agreement does not violate the terms of the Indenture, the terms of such
Intercreditor Agreement shall govern and control.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this U.S. Collateral
Agreement to be duly executed and delivered as of the date first above written.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice-President, Secretary and General Counsel

 

 

 

 

THOMPSON CREEK METALS COMPANY USA

 

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice-President, Secretary and General Counsel

 

 

 

 

MT. EMMONS MOLY COMPANY

 

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice-President, Secretary and General Counsel

 

 

 

 

LANGELOTH METALLURIGICAL COMPANY LLC

 

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice-President, Secretary and General Counsel

 

 

 

 

THOMPSON CREEK MINING CO.

 

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice-President, Secretary and General Counsel

 

 

 

 

CYPRUS THOMPSON CREEK MINING COMPANY

 

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice-President, Secretary and General Counsel

 

 

 

 

LONG CREEK MINING COMPANY

 

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice-President, Secretary and General Counsel

 

25

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Collateral Agent,

 

 

 

 

 

By:

/s/ Lynn M. Steiner

 

 

 

Name: Lynn M. Steiner

 

 

 

Title: Vice President

 

 

 

26

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESS OF GRANTORS

 

c/o Thompson Creek Metals Company

26 West Dry Creek Circle, Suite 810

Littleton, CO  80120

Attention: Chief Financial Officer

Facsimile: (303) 762-3507

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:

 

Issuer

 

Jurisdiction 
of Issuer

 

Record or
Beneficial Owner

 

Number
of Shares/Interest
Owned

 

Number of
Shares/Interest
Outstanding

 

Certificate
Number

Thompson Creek Metals Company USA

 

Colorado

 

Thompson Creek Metals Company Inc.

 

100 common shares / 100%

 

100 common shares

 

3

Blue Pearl Mining Inc.

 

British Columbia

 

Thompson Creek Metals Company Inc.

 

100 common shares / 89.3%

 

100 common shares

 

5

Blue Pearl Mining Inc.

 

British Columbia

 

Thompson Creek Metals Company Inc.

 

10 common shares / 8.9%

 

10 common shares

 

7

Blue Pearl Mining Inc.

 

British Columbia

 

Thompson Creek Metals Company Inc.

 

2 common shares / 1.8%

 

2 common shares

 

6

Langeloth Metallurgical Company LLC

 

Colorado

 

Thompson Creek Metals Company USA

 

100% membership interest

 

100%

 

N/A

Thompson Creek Mining Ltd.

 

Yukon

 

Thompson Creek Mining Co.

 

650 Class A shares / 65%

 

650 Class A shares

 

A-2

Thompson Creek Mining Ltd.

 

Yukon

 

Thompson Creek Mining Co.

 

350 Class A shares / 35%

 

350 Class A shares

 

A-3

Thompson Creek Mining Co.

 

Colorado

 

Thompson Creek Metals Company USA

 

2,000 common shares / 100%

 

2,000 common shares

 

11

Thompson Creek Mining Co.

 

Colorado

 

Thompson Creek Metals Company Inc.

 

283,000 Series A Preferred Shares / 100%

 

283,000 Series A Preferred Shares

 

PA-2

Mt. Emmons Moly Company

 

Colorado

 

Thompson Creek Metals Company USA

 

1,000 common shares / 100%

 

1,000 common shares

 

1

Cyprus Thompson Creek Mining Company

 

Nevada

 

Thompson Creek Mining Co.

 

100 common shares / 100%

 

100 common shares

 

5

 

--------------------------------------------------------------------------------


 

Issuer

 

Jurisdiction 
of Issuer

 

Record or
Beneficial Owner

 

Number
of Shares/Interest
Owned

 

Number of
Shares/Interest
Outstanding

 

Certificate
Number

Long Creek Mining Company

 

Nevada

 

Thompson Creek Mining Co.

 

100 common shares / 100%

 

100 common shares

 

3

Terrane Metals Corp.

 

British Columbia

 

Thompson Creek Metals Company Inc.

 

101 common share / 100%

 

101 common share

 

2

Berg General Partner Corp.

 

British Columbia

 

Terrane Metals Corp.

 

1 common share / 100%

 

1 common share

 

C-2

Berg Metals Limited Partnership

 

British Columbia

 

Terrane Metals Corp.

Berg General Partner Corp.

 

99.999% interest



0.001% interest

 

100%

 

N/A

Thompson Creek Services ULC

 

British Columbia

 

Thompson Creek Metals Company USA

 

1 common share / 100%

 

1 common share

 

2

 

Pledged Notes:

 

None.

 

ii

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS REQUIRED TO PERFECT SECURITY INTERESTS

 

Grantor

 

Filing Office

Thompson Creek Metals Company Inc.

 

Colorado Secretary of State (British Columbia)

Thompson Creek Metals Company USA

 

Colorado Secretary of State

Blue Pearl Mining Inc.

 

Colorado Secretary of State (British Columbia)

Langeloth Metallurgical Company LLC

 

Colorado Secretary of State

Thompson Creek Mining Ltd.

 

Colorado Secretary of State (Yukon)

Thompson Creek Mining Co.

 

Colorado Secretary of State

Mt. Emmons Moly Company

 

Colorado Secretary of State

Cyprus Thompson Creek Mining Company

 

Nevada Secretary of State

Long Creek Mining Company

 

Nevada Secretary of State

Terrane Metals Corp.

 

Colorado Secretary of State (British Columbia)

Berg General Partner Corp.

 

Colorado Secretary of State (British Columbia)

Berg Metals Limited Partnership

 

Colorado Secretary of State (British Columbia)

Thompson Creek Services ULC

 

Colorado Secretary of State (British Columbia)

 

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

 

Chief Executive Office

 

Jurisdiction of
Organization

 

Jurisdiction(s) of
Location of Assets
and/or Business
Operations in
Canada

Thompson Creek Metals Company Inc.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

British Columbia

Thompson Creek Metals Company USA

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

N/A

Blue Pearl Mining Inc.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

British Columbia

Langeloth Metallurgical Company LLC

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

N/A

Thompson Creek Mining Ltd.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Yukon

 

British Columbia

Thompson Creek Mining Co.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

N/A

Mt. Emmons Moly Company

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

N/A

Cyprus Thompson Creek Mining Company

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Nevada

 

N/A

Long Creek Mining Company

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Nevada

 

N/A

Terrane Metals Corp.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

British Columbia

Berg General Partner Corp.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

British Columbia

Berg Metals Limited Partnership

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

British Columbia

Thompson Creek Services ULC

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

British Columbia

 

--------------------------------------------------------------------------------


 

Schedule 5

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Langeloth Metallurgical Facility

10 Langeloth Plant Drive

Langeloth, PA 15054, USA

 

Endako Mine

Bag 4001

Fraser Lake, BC VOJ 1S0, Canada

 

Thompson Creek Mine, Clayton, ID

P.O. Box 62, 35 miles SW of Challis

Clayton, ID 83227, USA

 

Locher Evers International

456 Humber Pl, Annacis Isl.

New Westminster, BC V3M 6A5, Canada

 

Ritra

VanWeerden Poelmanweg 1

3088 EA Rotterdam

Netherlands

 

Krupp VDM

Formerstrasse

D-59425 Unna, Germany

 

Fiberlay

3223 NW Guam

Portland, OR 97210, USA

 

North American Warehouse

5350 W. 70th Place

Bedford Park, IL 60638, USA

 

Rock Transfer & Storage

130 W. Edgerton Ave.

Milwaukee, WI 53207, USA

 

Texas Blending

2505 Collingsworth Street

Houston, TX  77026-4511, USA

 

Albemarle

13000 Bay Park Road

Pasadena, TX 77507, USA

 

--------------------------------------------------------------------------------


 

Karl Rapp Rotterdam BV

Malledijk 3 H (warehouse 15)

3208 La Spijkenisse

Rotterdam, Netherlands

 

C Steinweg Handelsveem BV

3088 GN Rotterdam,

Netherlands

 

Carpenter

No Yard Scalehouse Bldg

116 River Road

Reading, PA 19601, USA

 

No Metal & Chemical Co

6009 E King Street

York, PA 17403 USA

 

2

--------------------------------------------------------------------------------


 

Schedule 6

 

COPYRIGHTS AND COPYRIGHT LICENSES

 

None.

 

PATENTS AND PATENT LICENSES

 

None.

 

TRADEMARKS AND TRADEMARK LICENSES

 

Grantor

 

Trademark
Title

 

Trademark No.

 

Registration Date

Thompson Creek Mining Ltd.

 

ENDAKO & DESIGN

 

TMA142,608

 

November 3, 2010

Thompson Creek Mining Ltd.

 

ENDAKO ULTRAPURE

 

TMA251,273

 

October 13, 2010

 

--------------------------------------------------------------------------------


 

Schedule 7

 

MATERIAL CONTRACTS

 

Exploration, Development and Mine Operating Agreement between Thompson Creek
Mining Ltd. and Sojitz Moly Resources, Inc. (formerly, Nissho Iwai Moly
Resources, Inc.) dated as of June 12, 1997.

 

Amended and Restated Purchase and Sale Agreement, dated December 14, 2011, among
TCM, Terrane, Royal Gold, Inc. and RGLD Gold AG, as amended by the first
amendment thereto, dated as of August 8, 2012.

 

REQUIRED CONSENTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8

 

MATERIAL VEHICLES

 

None.

 

--------------------------------------------------------------------------------


 

Annex 1 to
Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of               , 20    , made by
                          (the “Additional Grantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.  All capitalized terms not defined
herein shall have the meaning ascribed to them in the Indenture.

 

W I T N E S S E T H :

 

WHEREAS, THOMPSON CREEK METALS COMPANY INC. (the “Issuer”), the U.S. Trustee,
Canadian Co-Trustee and the Collateral Agent have entered into an Indenture,
dated as of November 27, 2012 (as amended, supplemented or otherwise modified
from time to time, the “Indenture”);

 

WHEREAS, in connection with the Indenture, the Issuer and certain of its
Affiliates (other than the Additional Grantor) have entered into the U.S.
Collateral Agreement, dated as of November 27, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) in favor of
the Collateral Agent for the ratable benefit of the Secured Parties;

 

WHEREAS, each of the Indenture and the Additional Pari Passu Agreements, if
applicable, requires the Additional Grantor to become a party to the Collateral
Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Collateral Agreement, hereby becomes a party to the Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Collateral Agreement.  The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Collateral Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

 

2.             Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

 

Supplement to Schedule 1

 

 

Supplement to Schedule 2

 

 

Supplement to Schedule 3

 

 

Supplement to Schedule 4

 

 

Supplement to Schedule 5

 

 

Supplement to Schedule 6

 

 

Supplement to Schedule 7

 

 

Supplement to Schedule 8

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

[Form of]

 

ADDITIONAL PARI PASSU JOINDER AGREEMENT

 

The undersigned is the agent for Persons wishing to become “Secured Parties”
(the “New Secured Parties”) under the U.S. Collateral Agreement, dated as of 
November 27, 2012 (as amended and/or supplemented, the “Collateral Agreement”
(terms used without definition herein have the meanings assigned to such terms
by the Collateral Agreement)) among Thompson Creek Metals Company Inc., the
other Pledgors party thereto and Wells Fargo Bank, National Association, as U.S.
Collateral Agent (the “Collateral Agent”) and the other Security Documents.

 

In consideration of the foregoing, the undersigned hereby:

 

(i)           represents that the Additional Pari Passu Agent has been
authorized by the New Secured Parties to become a party to the Collateral
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Obligations”) and to act as the Additional Pari
Passu Agent for the New Secured Parties hereunder;

 

(ii)           acknowledges that the New Secured Parties have received a copy of
the Collateral Agreement;

 

(iii)            irrevocably appoints and authorizes the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under the
Collateral Agreement and the other Security Documents as are delegated to the
Collateral Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto; and

 

(iv)           accepts and acknowledges the terms of the Collateral Agreement
applicable to it and the New Secured Parties and agrees to serve as Additional
Pari Passu Agent for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms of the Collateral Agreement and the other
Security Documents applicable to holders of New Secured Obligations, with all
the rights and obligations of a Secured Party thereunder and bound by all the
provisions thereof as fully as if it had been a Secured Party on the effective
date of the Collateral Agreement.

 

The name and address of the representative for purposes of Section 8.2 of the
Collateral Agreement are as follows:

 

[name and address of Additional Pari Passu Agent]

 

IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the
            day of                  , 20    .

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED:

 

The Collateral Agent hereby acknowledges its acceptance of this Additional Pari
Passu Joinder Agreement and agrees to act as Collateral Agent for the New
Secured Parties, subject to the terms of the [agency agreement, dated as of
                               ].

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

By:

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------